                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                                DETROIT DIVISION

 In Re:                                          Case No. 20-44442-mlo

 Robert William McKiddie
                                                 Chapter 13
 Barbara Lynn McKiddie

 Debtors.                                        Judge Maria L. Oxholm

                                NOTICE OF APPEARANCE

        Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Eastern District of Michigan, and enters an appearance on behalf of U.S.
Bank National Association, not in its individual capacity but solely as trustee for the RMAC
Trust, Series 2018 G-CTT, in the above captioned proceedings.

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (OH 0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor




  20-44442-mlo      Doc 68     Filed 03/16/21    Entered 03/16/21 13:58:51        Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                          Case No. 20-44442-mlo

 Robert William McKiddie
                                                 Chapter 13
 Barbara Lynn McKiddie

 Debtor.                                         Judge Maria L. Oxholm

                                     PROOF OF SERVICE

        The undersigned does hereby certify that a copy of the Notice has been duly
electronically serviced, noticed or mailed via U.S. First Class Mail, postage prepaid on March
16, 2021 to the following:

          Robert William McKiddie, Debtor
          42142 Gloria Dr.
          Canton, MI 48187

          Barbara Lynn McKiddie, Debtor
          42142 Gloria Dr.
          Canton, MI 48187

          Ryan Moran, Debtors’ Counsel
          ecf@moranlawoffice.com

          David Wm Ruskin, Chapter 13 Trustee
          ecf-emails@det13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (OH 0083702)
                                                 Attorney for Creditor




  20-44442-mlo        Doc 68    Filed 03/16/21   Entered 03/16/21 13:58:51        Page 2 of 2
